NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5474-17T3

YUHANAA1 CALLAWAY,

          Plaintiff-Appellant,

v.

MICHELLE SPIRO,

          Defendant/Third-Party
          Plaintiff-Respondent,

v.

CALLAWAY'S CONSTRUCTION,
LLC,

     Third-Party Defendant.
_______________________________

410 MADISON, LLC,

          Plaintiff,

v.

YUHANAA R. CALLAWAY AND
CALLAWAY'S CONSTRUCTION, LLC,

1
     The May 18, 2018 order on appeal misspelled the name as "Yuhanna."
      Defendants,

and

CALLAWAY'S CONSTRUCTION,
LLC,

      Third-Party Plaintiff,

v.

MICHELLE SPIRO,

     Third-Party Defendant.
_______________________________

            Submitted May 15, 2019 – Decided July 5, 2019

            Before Judges Nugent and Reisner.

            On appeal from the Superior Court of New Jersey, Law
            Division, Hudson County, Docket Nos. L-0033-16 and
            L-0463-17.

            Fox Rothschild LLP, attorneys for appellant (Jordan B.
            Kaplan and Brett A. Berman, on the briefs).

            Lentz & Gengaro LLP, attorneys for respondent
            (Christopher P. Gengaro, of counsel and on the briefs).

PER CURIAM

      Plaintiff Yuhanaa Callaway appeals from a May 18, 2018 order dismissing

his complaint after a bench trial. He also appeals from a July 6, 2018 order

denying his reconsideration motion, and from interlocutory orders dated


                                                                      A-5474-17T3
                                      2
November 17, 2017 and February 16, 2018, compelling the production of tax

returns. We affirm substantially for the reasons stated by the trial judge in his

twenty-one page written opinion issued May 18, 2018, and his oral opinion

issued July 6, 2018. We add these comments.

      In brief summary, Callaway sued defendant Michelle Spiro, asserting that

they had a partnership agreement to purchase and rehabilitate a three-unit

apartment building, convert it to condominiums, and split the profits equally.

He claimed she failed to pay him his share when two of the units were sold. In

the alternative, he asserted a claim for the value of his services based on quantum

meruit. Spiro agreed they had a partnership, but she had a significantly different

view of the terms. Her version was that Callaway breached the agreement, after

being paid hundreds of thousands of dollars for his construction services , there

were no profits to split after payment of expenses from the sale of the two units,

and she owed him nothing. She and her corporation, 410 Madison, LLC, also

sued Callaway and his construction company, claiming Callaway failed to

perform the work in a good and workmanlike manner. 2




2
  The trial court consolidated the parties' various lawsuits. We will refer to the
parties as Callaway and Spiro.


                                                                           A-5474-17T3
                                        3
      The parties had no written partnership agreement and very little other

documentation to support their claims. As a result, credibility was a central

issue in the case.   After a lengthy bench trial, the trial judge found that

"[p]laintiff, Yuhanna Callaway lacks any credibility." The judge explained that

credibility determination in great detail. The judge also found that Spiro "had

credibility problems" for reasons detailed in the opinion. The judge found that

neither party proved his or her claims, and he dismissed the entire case.

      Significantly, the judge found that neither party proved the asserted terms

of their agreement, and they failed to prove they had a meeting of the minds,

necessary to the formation of a contract. The judge also found Callaway did not

prove his claim for unjust enrichment, due to the lack of credible evidence. The

judge dismissed Spiro's affirmative claims concerning construction defects,

because she failed to support the claims with expert testimony. Only Callaway

filed an appeal.

      On his appeal, Callaway contends that the trial judge's factual findings do

not support his legal conclusions, and he challenges several of the trial court's

evidentiary rulings. 3 His brief presents the following points of argument:



3
  The February 16, 2018 order was entered by another judge. The trial judge
entered the remaining orders on appeal.
                                                                            A-5474-17T3
                                       4
           I.  THE     TRIAL  COURT    COMMITTED
           REVERSIBLE ERROR BY DENYING PLAINTIFF'S
           MOTION FOR RECONSIDERATION BECAUSE
           THE COURT'S FINDINGS OF FACT DO NOT
           SUPPORT ITS CONCLUSION OF LAW.

           II. THE    TRIAL   COURT    COMMITTED
           REVERSIBLE ERROR BY DENYING DALE FIOR
           THE OPPORTUNITY TO TESTIFY AS TO THE
           INCREASED VALUE OF THE PROPERTY.

           III. THE  TRIAL   COURT     COMMITTED
           REVERSIBLE ERROR BY ORDERING THE
           PRODUCTION OF PLAINTIFF'S TAX RETURNS
           AND PERMITTING DEFENDANT TO ASK
           QUESTIONS RELATING TO THOSE TAX
           RETURNS.

           IV. THE   TRIAL  COURT    COMMITTED
           REVERSIBLE ERROR BY EXCLUDING FROM
           EVIDENCE PHOTOGRAPHS OF THE PROPERTY
           THAT DEMONSTRATED THE EXTRA WORK
           THAT PLAINTIFF PERFORMED AT THE
           PROPERTY.

           V.  THE    TRIAL   COURT               COMMITTED
           REVERSIBLE    ERROR   BY               PERMITTING
           JONATHAN ROSEN TO TESTIFY.4

           VI. THE     TRIAL   COURT    COMMITTED
           REVERSIBLE     ERROR    BY   PERMITTING
           DEFENDANT       TO   ASK    IRRELEVANT,
           PREJUDICIAL     QUESTIONS   CONCERNING
           PLAINTIFF'S PERSONAL BANKING PRACTICES.


4
  After the briefs were filed, Callaway withdrew Point V. Hence, we will not
address it.
                                                                     A-5474-17T3
                                     5
      Because this appeal arises from a bench trial, we defer to the trial judge's

factual findings so long as they are supported by substantial credible evidence.

Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474, 484 (1974). We

owe particular deference to the judge's evaluation of witness credibility. Cesare

v. Cesare, 154 N.J. 394, 412 (1998).        We review the judge's rulings on

evidentiary and discovery issues for abuse of discretion. Hisenaj v. Kuehner,

194 N.J. 6, 12 (2008); Capital Health Sys., Inc. v. Horizon Healthcare Servs.,

Inc., 230 N.J. 73, 79-80 (2017). We apply the same standard to the judge's

decision of a motion for reconsideration. See Fusco v. Newark Bd. of Educ.,

349 N.J. Super. 455, 462 (App. Div. 2002). However, we review the judge's

legal interpretations de novo.    Manalapan Realty, L.P. v. Manalapan Twp.

Comm., 140 N.J. 366, 378 (1995).

      After reviewing the record with those standards in mind, we find no basis

to second-guess the trial judge's credibility determinations or his factual

findings. Based on the facts as the judge found them to be, we find no error in

his legal conclusions that Callaway failed to carry his burden of proof on any of

his claims. "As a general principle of contract law, there must be a meeting of

the minds for an agreement to exist before enforcement is considered."

Kernahan v. Home Warranty Adm'r of Fl., Inc., 236 N.J. 301, 319 (2019). A


                                                                          A-5474-17T3
                                        6
meeting of the minds exists "if [the] parties agree on essential terms and

manifest an intention to be bound by those terms[.]" Weichert Co. Realtors v.

Ryan, 128 N.J. 427, 435 (1992). The judge found that Callaway failed to

produce credible evidence that he and Spiro agreed to the contract terms

Callaway described in his testimony. Nor did the judge find Spiro's testimony

entirely credible, and he therefore did not accept her version of the contract

terms. The judge also found that Callaway failed to support his quantum meruit

claim with invoices, receipts, or other credible evidence.

       The record supports the judge's factual findings, and in light of those

findings, his legal conclusions on the contract and quantum meruit issues are

correct. See Rova Farms, 65 N.J. at 484. The judge did not abuse his discretion

in denying Callaway's motion for reconsideration. Fusco, 349 N.J. Super. at

462.

       Callaway's remaining arguments are completely without merit, and except

as briefly addressed below, they do not warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

       Callaway's Point II is not supported by the record. Fior, the selling realtor,

was not called as an expert witness, but the court permitted him to answer the

questions Callaway's counsel asked him about the sale price of the property.


                                                                             A-5474-17T3
                                          7
Counsel simply did not ask, or attempt to ask, any questions about the issues

now raised in Callaway's appellate brief.

      Callaway's Point III is likewise contrary to the record.         The judge

permitted discovery of a portion of Callaway's personal tax returns on which he

reported income and business deductions of Callaway's Construction, LLC.

When Spiro's attorney attempted to impeach Callaway's credibility by inquiring

whether he paid his taxes, the judge properly sustained an objection from

Callaway's attorney. The judge's opinion did not indicate that he considered the

tax returns in weighing Callaway's credibility.

      In Point IV, defendant contends the trial judge erred in excluding from

evidence photographs of the construction work on the house. We disagree. The

judge heard extensive testimony from Callaway describing the work portrayed

in the photos, and during that testimony, the judge permitted Callaway to use

the photos to illustrate his testimony.     However, the judge did not permit

Callaway to later introduce the photos in evidence, because they were not timely

produced in discovery. The judge also noted that Spiro did not contest that

Callaway performed the work shown in the photos. Hence, it was not necessary

to introduce the photos in evidence. We find no abuse of discretion in the judge's

evidentiary ruling. See Abtrax Pharm., Inc. v. Elkins-Sinn, Inc., 139 N.J. 499,


                                                                          A-5474-17T3
                                        8
513 (1995). And even if there were error, it would have been harmless. R. 2:10-

2.

      Callaway's last point is equally meritless.    The questions the judge

permitted Spiro's counsel to ask about Callaway's and his father's banking

practices were relevant to issues in the case.

      Affirmed.




                                                                       A-5474-17T3
                                        9